KITCHING, J., Dissenting.
In State Farm Mut. Automobile Ins. Co. v. Campbell (2003) 538 U.S. 408 [155 L.Ed.2d 585, 123 S.Ct. 1513] (State Farm), the United States Supreme Court addressed the circumstances under which an award of punitive damages violates the due process clause of the Fourteenth Amendment to the Constitution of the United States. A key component of the court’s analysis was the ratio between punitive and compensatory damages. Although the court declined to impose a bright-line rule, it stated that “in practice, few awards exceeding a single-digit ratio between punitive and compensatory damages, to a significant degree, will satisfy due process.” (State Farm, at p. 425.) Later, in Exxon Shipping Co. v. Baker (2008) 554 U.S. 471, 507 [171 L.Ed.2d 570, 128 S.Ct. 2605], the high court reiterated that the ratio between punitive and compensatory damages is “a central feature in [its] due process analysis.”
*575The majority in this case has affirmed an award of $13.8 million in punitive damages and $850,000 in compensatory damages. This is a ratio of more than 16 to 1. As I will explain, however, because plaintiff was awarded substantial compensatory damages, the ratio of punitive to compensatory damages cannot to a significant degree exceed a single-digit ratio. The award in this case does that.
Under State Farm and its progeny, the punitive damages award constitutes excessive punishment in violation of the due process clause. Boeken v. Philip Morris, Inc. (2005) 127 Cal.App.4th 1640 [26 Cal.Rptr.3d 638] (Boeken), which I shall discuss post, is directly on point and involved the same defendant and facts strikingly similar to this case. There, the court held that the plaintiff was entitled to recover punitive damages no greater than a 9-to-l ratio. (Id. at p. 1703.) I would do the same here. I therefore dissent from the portion of the majority opinion that affirms the punitive damages award.1
In State Farm, the Supreme Court applied three guideposts set forth in BMW of North America, Inc. v. Gore (1996) 517 U.S. 559 [134 L.Ed.2d 809, 116 S.Ct. 1589], for determining whether an award of punitive damages violates the constitutional right to due process: “(1) the degree of reprehensibility of the defendant’s misconduct; (2) the disparity between the actual or potential harm suffered by the plaintiff and the punitive damages award; and (3) the difference between the punitive damages awarded by the jury and the civil penalties authorized or imposed in comparable cases.” (State Farm, supra, 538 U.S. at p. 418.)
As to the first guidepost, I agree with the majority that the conduct of Philip Morris USA, Inc., was highly reprehensible and more egregious than other conduct that would support an award of punitive damages. As to the third guidepost, I agree with the opinion that “[w]e are aware of no statutory penalty for misconduct that is comparable in a meaningful way to the misconduct at issue here.” (Maj. opn., ante, at p. 570.) The third guidepost, therefore, plays no role in my conclusion that the punitive damages award of $13.8 million in this case violates due process.
The second State Farm guidepost is the ratio of punitive to compensatory damages. As to this guidepost, the State Farm court explained that “courts must ensure that the measure of punishment is both reasonable and proportionate to the amount of harm to the plaintiff and to the general damages recovered.” (State Farm, supra, 538 U.S. at p. 426.) The court noted that *576statutes dating back centuries have imposed ratios of 2 to 1, 3 to 1 and 4 to 1, and that these ratios are “instructive.” (Id. at p. 425.) Most importantly, as I stated earlier, the court opined that “few awards exceeding a single-digit ratio between punitive and compensatory damages, to a significant degree, will satisfy due process.” (Ibid.)
Interpreting this latter statement, the California Supreme Court held in Simon v. San Paolo U.S. Holding Co., Inc. (2005) 35 Cal.4th 1159 [29 Cal.Rptr.3d 379, 113 P.3d 63] (Simon) that ratios significantly greater than 9 or 10 to 1 are “presumptively” invalid. (Id. at p. 1182.) The court further explained; “Multipliers less than nine or 10 are not, however, presumptively valid under State Farm. Especially when the compensatory damages are substantial or already contain a punitive element, lesser ratios ‘can reach the outermost limit of the due process guarantee.’ ” (Ibid., citing State Farm, supra, 538 U.S. at p. 425.)
Both State Farm and Simon recognized a few limited exceptions to the single-digit ratio limit. The only one potentially applicable in this case is where the compensatory damages consist of a “small” (i.e., not “substantial”) amount and defendant’s conduct is “highly” or “extremely” reprehensible (i.e., “particularly egregious”).2 (See State Farm, supra, 538 U.S. at p. 425-426; Simon, supra, 35 Cal.4th at pp. 1182-1183.)
In State Farm, the court explained this exception as follows: “[B]ecause there are no rigid benchmarks that a punitive damages award may not surpass, ratios greater than those we have previously upheld may comport with due process where ‘a particularly egregious act has resulted in only a small amount of economic damages.’ [Citations.] The converse is also true, however. When compensatory damages are substantial, then a lesser ratio, perhaps only equal to compensatory damages, can reach the outermost limit of the due process guarantee. The precise award in any case, of course, must be based upon the facts and circumstances of the defendant’s conduct and the harm to the plaintiff.” (State Farm, supra, 538 U.S. at p. 425.)
In Simon, the California Supreme Court also addressed this exception. The court initially touched upon the exception in passing by stating: “[R]atios between the punitive damages award and the plaintiff’s actual or potential *577compensatory damages significantly greater than 9 or 10 to 1 are suspect, and absent special justification (by, for example, extreme reprehensibility or unusually small, hard-to-detect or hard-to-measure compensatory damages), cannot survive appellate scrutiny under the due process clause.” (Simon, supra, 35 Cal.4th at p. 1182, italics added.) By listing examples of the exceptions to the single-digit limit in the disjunctive, the court ostensibly opined that both a finding of “extreme reprehensibility” and an award of a “small amount” of compensatory damages are separate, independent exceptions. I do not believe the court so held for at least two reasons.
The first is that when Simon actually discussed the exception it quoted State Farm. The Simon court held: “Nor can the 340-to-l ratio here be justified on the ground that 1 “a particularly egregious act has resulted in only a small amount of economic damages.” ’ ” (Simon, supra, 35 Cal.4th at p. 1183, italics omitted, quoting State Farm, supra, 538 U.S. at p. 425.) This description of the exception is not in the disjunctive.
Moreover, the Simon court did not apply “extreme reprehensibility” and “small amount” of damages as separate exceptions. In Simon, the amount of compensatory damages was $5,000 (Simon, supra, 35 Cal.4th at p. 1166), which the court found to be “quite small” (id. at p. 1189). The defendant’s conduct, however, was “not highly reprehensible” when compared to conduct in other punitive damages cases. (Id. at p. 1183.) The court thus held that “[t]he nature and size of the compensatory award here . . . militates for a maximum award at the top of, but not significantly beyond, the single-digit range.” (Id. at p. 1189.) The court reversed a $1.7 million punitive damages award and limited the plaintiff’s punitive damages to $50,000, which is a 10-to-l ratio. (Ibid.)
Had the Simon court held that a small amount of damages was an independent exception to the single-digit ratio limit, the case would have gone the other way. The plaintiff could have recovered punitive damages in an amount more than 10 times the amount of the compensatory award because the compensatory damages were small. The implication of Simon, therefore, is that either an award of a small amount of damages or a finding of high reprehensibility is not enough, by itself, to justify an exception to the single-digit limit. At a minimum, Simon holds that the two components must be viewed together for purposes of the ratio guidepost.
This interpretation of the small-damages-high-reprehensibility exception was applied in Planned Parent v. Coalition, Life Activists (9th Cir. 2005) 422 F.3d 949 (Planned Parenthood). In Planned Parenthood, the defendants engaged in a “ ‘campaign of terror and intimidation’ ” designed to prevent the plaintiffs from providing abortion services. (Id. at p. 952.) Although the court *578found the defendants’ conduct was on the “high side of reprehensibility” (id. at p. 959), it also found that most of the compensatory awards were “substantial” (id. at p. 963). The court thus limited the plaintiffs’ punitive damages to a single-digit ratio. (Ibid.)
Planned Parenthood is consistent with my interpretation of State Farm and Simon. Even when the defendant’s conduct is highly reprehensible, if the compensatory damages are substantial, an award exceeding a single-digit ratio between punitive and compensatory damages to a significant degree violates due process, unless another exception applies.
In this case, the jury awarded Jodie Bullock $850,000 in compensatory damages. This was a substantial compensatory award. Although Philip Morris’s conduct was highly reprehensible, under both State Farm and Simon, a punitive damages award in the amount of $13.8 million does not comport with due process because it exceeds a single-digit ratio to a significant degree.
The majority states “relative to Philip Morris’s financial condition, $850,000 in compensatory damages is a small amount.” (Maj. opn., ante, at p. 566.) disagree with this analysis. Defendant’s financial condition is irrelevant to the issue of whether a compensatory award is “small” or “substantial” for purposes of the ratio guidepost.3 The majority cites no authority to support its view to the contrary.
I recognize that drawing a line between small and substantial damages for purposes of determining whether an award of punitive damages can exceed the single-digit ratio limit is not an easy task. The $850,000 award in this case, however, clearly falls in the substantial damages category. The State Farm court held that a $1 million compensatory award was substantial. (State Farm, supra, 538 U.S. at p. 426.) The compensatory award here is not materially less.
In Gober v. Ralphs Grocery Co. (2006) 137 Cal.App.4th 204 [40 Cal.Rptr.3d 92], the court held that compensatory damages ranging from $75,000 to $50,000 could not be characterized as “nominal,” and thus a ratio of more than 6 to 1 could not be justified. (Id. at pp. 222, 224.) Likewise, numerous courts in other jurisdictions have held that awards considerably less than $850,000 were substantial for purposes of determining whether an exception to the single-digit ratio limit applies. (See, e.g., Bains LLC v. Arco Products Co. (9th Cir. 2005) 405 F.3d 764, 776 [$50,000]; Bridgeport Music, *579Inc. v. Justin Combs Publishing (6th Cir. 2007) 507 F.3d 470, 489 [$366,939]; Bach v. First Union National Bank (6th Cir. 2007) 486 F.3d 150, 156-157 [$400,000]; CGB Occupational Therapy v. RHA Health Services (3d Cir. 2007) 499 F.3d 184, 192-193 [$109,000]; Quigley v. Winter (8th Cir. 2010) 598 F.3d 938, 955 [$13,685]; Wallace v. DTG Operations, Inc. (8th Cir. 2009) 563 F.3d 357, 362 [$30,000].) The majority does not cite a single case that indicates $850,000 or an award anywhere close to that amount is not substantial.
In its discussion of the ratio guidepost, the majority states that “[w]e . . . have no reason to believe that [Bullock’s] compensatory damages contain any significant punitive element.” (Maj. opn., ante, at p. 567.) I agree. That conclusion, however, does not justify exceeding the single-digit ratio limit.
In State Farm, the court noted that sometimes compensatory damages have a punitive element because they include compensation for emotional distress caused by humiliation or indignation aroused by the defendant’s conduct. (State Farm, supra, 538 U.S. at p. 426.) When that occurs punitive damages are somewhat duplicative. (Ibid.) The State Farm court held that in such situations a lower ratio can be justified.(Ibid.) It did not hold, however, that the absence of a punitive element in the compensatory award permits an exception to the single-digit ratio limit.
It is important to keep in mind that where, as here, the compensatory award is substantial, a ratio of 1 to 1 “can reach the outermost limit of the due process guarantee.” (State Farm, supra, 538 U.S. at p. 425.) The significance of the absence of a punitive element in the compensatory award is that the ratio can be higher within a constitutionally permissible range. Other factors, such as the reprehensibility of the defendant’s conduct and the defendant’s wealth can also increase the ratio up to, but not exceeding to a » significant degree, a single-digit ratio, unless one of the limited exceptions described in State Farm applies. In this case, because there is no punitive element in the compensatory award and in light of Philip Morris’s highly reprehensible conduct and great wealth, punitive damages in the top end of that range are justified.
The present case is identical in all material respects to Boeken. As the majority in this case concedes, the Boeken case involved the same defendant, the same causes of action, the same counsel, and virtually the same conduct. The jury in Boeken awarded the plaintiff $5,539,127 in compensatory damages and $3 billion in punitive damages, which was reduced by the trial court to $100 million. The Court of Appeal, however, held that the plaintiff was entitled to no more than a single-digit ratio of punitive damages in *580comparison to compensatory damages. (Boeken, supra, 127 Cal.App.4th at p. 1703.) The court thus reduced the plaintiff’s punitive damages to $50 million, which is about a 9 to 1 ratio. (Ibid.) I see no reason why we should not do the same here.
The majority attempts to distinguish Boeken by noting that the Boeken court cited Diamond Woodworks, Inc. v. Argonaut Ins. Co. (2003) 109 Cal.App.4th 1020 [135 Cal.Rptr.2d 736] (Diamond Woodworks), which was disapproved of in Simon, supra, 35 Cal.4th at pages 1182-1183. In Simon, the California Supreme Court stated “we do not agree with the court in [Diamond Woodworks], that ‘in the usual case’ the high court’s decisions establish an ‘outer constitutional limit’ of approximately four times the compensatory damages.” (Simon, at pp. 1182-1183.) Boeken's reference to Diamond Woodworks is inconsequential because the Boeken court did not rely on or apply the part of Diamond Woodworks disapproved of in Simon, namely a 4-to-l ratio limit “in the usual case.”
The majority also states that Boeken is distinguishable because the Boeken court did not have the benefit of Simon, which was subsequently published. There is nothing in Boeken, however, that is inconsistent with Simon. Simon simply applied State Farm to the facts in that case. It did not, of course, alter State Farm's holding regarding federal due process limitations on punitive damages. With respect to the ratio guidepost, Boeken relied heavily on State Farm (Boeken, supra, 127 Cal.App.4th at pp. 1695-1696), and there is no reason to believe that the Boeken court would have decided the case differently in the wake of Simon.
Finally, the majority argues: “Because the $5,539,127 compensatory damages award in Boeken was significantly greater than the $850,000 award in this case, a lesser multiple of compensatory damages in that case was required to further the state’s interests in punishment and deterrence relating to the same course of conduct at issue here.” (Maj. opn., ante, at p. 568.) I disagree.
For purposes of the ratio guidepost, the compensatory award in this case is not materially different from the one in Boeken because both awards are substantial. The purpose of the ratio guidepost is to ensure that punitive damages are “reasonable and proportionate to the amount of harm to the plaintiff and to the general damages recovered.” (State Farm, supra, 538 U.S. at p. 426.) Thus the only significance of the greater compensatory award in Boeken is that the outer constitutional limit of the gross amount of punitive damages there (i.e., $50 million) is higher than it is here. This does not mean that the ratio of punitive to compensatory damages can be higher. Accordingly, a $50 million punitive damages award in Boeken is constitutionally *581permissible, while a $13.8 million award here is not, even though Philip Morris’s conduct was virtually the same in both cases, because punitive damages must be reasonably proportionate to compensatory damages.
Under State Farm, Simon, and Boeken, Bullock was entitled to no more than a single-digit ratio of punitive to compensatory damages. However, because of Philip Morris’s highly reprehensible conduct and its great wealth, as well as the lack of a punitive element in the compensatory award, I conclude, like the Boeken court, that Bullock was entitled to an award of punitive damages at the highest end of the single-digit ratio range. (Boeken, supra, 127 Cal.App.4th at p. 1703.)
The $13.8 million punitive damages award exceeded, to a significant degree, a single-digit ratio in comparison to the compensatory damages, and is in violation of due process. I therefore respectfully dissent.
Appellant’s petition for review by the Supreme Court was denied November 30, 2011, SI96763. Kennard, J., and Chin, J., did not participate therein.

I otherwise agree with the remainder of the majority opinion’s discussion, including the part relating to prejudgment interest. I would, nonetheless, reverse the trial court’s order awarding prejudgment interest because it is based on an award of punitive damages that violates defendant Philip Morris’s due process rights.


 A higher ratio might also be permissible where “ ‘the injury is hard to detect or the monetary value of noneconomic harm might have been difficult to determine’ ” (State Farm, supra, 538 U.S. at p. 425; accord, Simon, supra, 35 Cal.4th at p. 1182). Additionally, the potential harm caused by the defendant’s conduct that was likely to occur, but did not, can also be considered in the due process analysis. (Simon, at pp. 1177-1178; TXO Production Corp. v. Alliance Resources Corp. (1993) 509 U.S. 443, 459-460 [125 L.Ed.2d 366, 113 S.Ct. 2711]; State Farm, at pp. 424-425.)


 Although a defendant’s wealth is a legitimate consideration, it cannot justify punitive damages unconstitutionally disproportionate to compensatory damages (State Farm, supra, 538 U.S. at pp. 427-428) or “substitute for the high court’s guideposts in limiting awards” (Simon, supra, 35 Cal.4th at p. 1186).